Exhibit 10.3

WAIVER AND CONSENT

This Waiver and Consent (this “Agreement”), dated November 7, 2008, is entered
into by and among ClearPoint Business Resources, Inc. (the “Company”) and
ComVest Capital, LLC (the “Warrant Holder”).

RECITALS

WHEREAS, in connection with entering into the Revolving Credit and Term Loan
Agreement, dated as of June 20, 2008 (the “Loan Agreement”), by and between the
Company and the Warrant Holder, the Company and the Warrant Holder entered into
a Registration Rights Agreement dated as of June 20, 2008 (the “Registration
Rights Agreement”) for the benefit of the Warrant Holder and Manufacturers and
Traders Trust Company;

WHEREAS, capitalized terms used but not defined in this Agreement have the
meanings ascribed to them in the Loan Agreement or the Registration Rights
Agreement, as applicable.

WHEREAS, pursuant to the Registration Rights Agreement, the Company agreed to
prepare and file with the SEC the Registration Statement by no later than ninety
(90) days after the date of the Registration Rights Agreement (the “Filing
Deadline”);

WHEREAS, the Company and the Warrant Holder previously agreed to extend the
Filing Deadline to October 15, 2008 (the “First Extension Date”);

WHEREAS, the Company was unable to prepare and file the Registration Statement
on or prior to the First Extension Date; and

WHEREAS, the Company is currently preparing and reasonably expects to file the
Registration Statement on or prior to December 1, 2008 and the parties have
agreed to further extend the Filing Deadline to December 1, 2008 (the “Second
Extension Date”).

AGREEMENT

NOW THEREFORE, in consideration of the premises and the respective agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties hereby agree as follows:

1. Waiver and Consent. In accordance with Section 11 of the Registration Rights
Agreement, the Warrant Holder hereby: (i) waives the requirement that the
Registration Statement be prepared and filed on or prior to the Filing Deadline,
as extended by the First Extension Date; (ii) waives any and all rights or
remedies available to the Warrant Holder as a result of the Company’s failure to
file the Registration Statement on or prior to the Filing Deadline, as extended
by the First Extension Date; and (iii) agrees that the Company shall prepare and
file the Registration Statement with the SEC on or prior to the Second Extension
Date.

2. Binding Effect. This Agreement shall be binding upon and shall inure to
benefit of the Company and the Warrant Holder and their respective successors in
interest from time to time.

3. Entire Agreement. This Agreement constitutes the sole and entire agreement
and

 

1



--------------------------------------------------------------------------------

understanding between the parties hereto as to the subject matter hereof, and
supersedes all prior discussions, agreements and understandings of every kind
and nature between them as to such subject matter.

4. Amendment. This Agreement may be amended only by a written instrument signed
by the parties or their respective successors.

5. Governing Law. This Agreement shall (irrespective of the place where it is
executed and delivered) be governed, construed and controlled by and under the
substantive laws of the State of New York, without regard to conflicts of law
principles (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

6. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed, as of
the day and year first above written.

 

COMVEST CAPITAL, LLC: By:   ComVest Capital Management, LLC, its Manager By:  

/s/ Gary E. Jaggard

Name:   Gary E. Jaggard Title:   Managing Director CLEARPOINT BUSINESS
RESOURCES, INC.: By:  

/s/ Michael D. Traina

Name:   Michael D. Traina Title:   Chairman and CEO

[SIGNATURE PAGE TO WAIVER AND CONSENT]